The judgment in this case was affirmed at a former day of this term. It now comes before us on motion for rehearing. A more thorough examination of the record discloses that the testimony is not sufficient to show that appellant deflected from his *Page 35 
journey home with a pistol in order to authorize a conviction. Under the circumstances appellant had a right to carry the pistol home, and merely stopping at a lunch counter to eat a meal would not authorize a conviction, and this, it appears, was all that he did. See Rines v. State, 38 S.W. Rep., 1016; Lyle v. State, 21 Texas Crim. App., 153; Mangum v. State, 15 Texas Crim. App., 362; Boissean v. State, 15 S.W. Rep., 118; Lann v. State, 25 Texas Crim. App., 495; Campbell v. State, 28 Texas Crim. App., 44; Waddell v. State, 37 Tex. 354; Christian v. State, 37 Tex. 475
[37 Tex. 475], and Fields v. State, 78 S.W. Rep., 932.
The motion for rehearing is granted, and the judgment reversed and cause remanded.
Reversed and remanded.